Order filed October 20, 2016.




                                            In The

                        Fourteenth Court of Appeals
                                        ____________

                                   NO. 14-16-00130-CV
                                        ____________

    IN RE TREY MELCHER AND YVONNE MELCHER, ET AL., Relators



                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  215th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2011-52524

                      CONTINUING ABATEMENT ORDER

       On February 19, 2006, relators 1 filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221 (West. 2004). In the petition, relators
requested that this court compel the Honorable Elaine Palmer, Judge of the 215th


1
 Relators are Trey Melcher and Yvonne Evie Melcher, Trustees of the Evie Melcher Non-Exempt
Trust; Melcher Investments; and Bill E. Lewis and Richard L. Kerr, Jr., Co-Trustees of the Lucille
Birmingham Melcher Management Trust and the Leroy Melcher Marital Deduction Trust, and
former Co-Trustees of the Evie Melcher Non-Exempt Trust, and as for Co-Executors of the Estate
of Lucille Birmingham Melcher (collectively, the “Melchers”).
District Court, Harris County, Texas, to set aside her August 28, 2015 order granting
the supplemental motion for sanctions filed by Harris County in trial court cause
number 2011-52524, styled Harris County, et al. v. S.K. Brothers, Inc., et al.

      On May 31, 2016, relators filed an agreed motion to abate this original
proceeding for at least sixty days to allow the parties to explore settlement options.
On June 2, 2016, we granted the relators’ agreed motion to abate, abated the case for
a period of sixty days from the date of the abatement order, and directed relators and
real parties in interest to advise this court of the status of the settlement.

      Upon the advisement of Harris County that the parties were still attempting to
settle the case, we issued an order on August 11, 2016, continuing abatement for an
additional period of seventy-five days from the date of the order, and directed the
parties to advise the court of the status of the settlement.

      On October 12, 2016, relators advised this court that the parties are still
attempting to settle the case, and requested that the abatement be continued for an
additional ninety days. We GRANT the request.

      Therefore, the abatement of this case is continued for an additional period of
ninety days, at which time relators and real parties in interest are directed to advise
the court of the status of the settlement. The original proceeding will be reinstated
on this court’s active docket when the parties file a motion to dismiss the original
proceeding or other dispositive motion. This court will also consider an appropriate
motion to reinstate the original proceeding, or the court may reinstate the original
proceeding on its own motion.

      It is so ORDERED.

                                  PER CURIAM